EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Oleen on 11 May 2021.

The application has been amended as follows: 


--; the container further comprising a plurality of peaks, each said peak being positioned between two said alignment structures; wherein said apexes, said peaks, and said indentions therebetween form a wave structure--

Claim 33, last line, after “other” insert
--; the container further comprising a plurality of second peaks, each of said second peaks being positioned between two said alignment structures; wherein said first peaks, said second peaks, and said indentions therebetween form a wave structure--

Cancel claims 27-32 and 35-38

Specification P. 0035, line 3, after “70.” insert
--  The v-shaped lower edges 70 of said alignment structures 66 are spaced from said bottom wall 14, are circumferentially aligned with said sidewall 12 and extend radially outward to a diameter equal to a diameter of said sidewall 12 along a height of said sidewall 12 equal to a height of said v-shaped lower edges 70.--

Specification P. 0035, last line, after “container 10.” insert
--  The container 10 of Figs. 5 and 5A further having a plurality of second peaks, each of said second peaks positioned between two alignment structures 66, wherein said peaks 72, second peaks, and indentions 68 therebetween form a wave structure.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736